Maupin, J.,
with whom Hardesty, J., agrees,
concurring:
I agree with the result reached by the majority. We have now properly retreated from the misapplication of spoliation presumptions in Reingold v. Wet ’n Wild Nevada, Inc.,1 and clarified the interplay between presumptions attendant to intentional destruction of evidence and inferences to be drawn in the case of non-intentional destruction.
I write separately to note that the matter at hand does not present a clear case in controversy raising our questionable embrace in Banks v. Sunrise Hospital,2 of an absolute duty of a potential defendant in a civil case to preserve evidence. This matter likewise does not present the further questionable implication in Banks that the inference of unfavorability may provide a substitute for substantive evidence.3 Thus, revisitation of these primary errors in Banks will have to await another case.

 113 Nev. 967, 944 P.2d 800 (1997).


 120 Nev. 822, 102 P.3d 52 (2004).


 See Kammerer v. Sewerage & Water Bd., 633 So. 2d 1357, 1361 (La. Ct. App. 1994) (“The traditional rule at common law will not substitute the adverse inference for plaintiffs proof of an essential element of his or her case.”).